Citation Nr: 0828772	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his active military service caused, 
or in the alternative, aggravated his current bipolar 
disorder.

Service medical records reflect that the veteran sought 
counseling for alcohol problems beginning in November 1979 
and continued until he was discharged from service.  
Additionally on his May 1980 report of medical history at 
discharge, the veteran indicated he was having nervous 
trouble.  When questioned about this during his July 2008 
hearing, the veteran stated that he was feeling anxious from 
the time he sought treatment in 1979 up until his discharge. 

The report of a psychiatric evaluation at Holy Family 
Hospital dated September 6, 2001, indicates that the veteran 
received counseling from Dr. Paul Domitor in 1980. 
Additionally, during his hearing, the veteran testified that 
in 1983 or 1984, he crashed his car in an attempted suicide.  
He stated that he was treated at Sacred Heart Hospital in 
Spokane, Washington, for both physical injuries and mental 
issues.  At that time, he reported that he was put on 
antidepressants.  These records are not present in the file, 
nor is there any indication that there has been an attempt to 
obtain these records.  The duty to assist requires that these 
VA medical records be obtained and considered.  38 C.F.R. 
§ 3.159(c)(2).    

Post-service medical records indicate that in 1995 the 
veteran was diagnosed with bi-polar disorder and has received 
treatment for the disorder since 1995.  Unfortunately, none 
of the numerous records address whether the veteran's bipolar 
disorder had an onset during his military service, or if the 
disorder pre-existed the veteran's whether his military 
service aggravated his bipolar disorder.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should attempt to obtain 
copies of records of treatment 
received by the veteran from Dr. Paul 
Domitor in 1980 and at Sacred Heart 
Hospital in Spokane, Washington from 
1983 to 1984.  If the AMC/RO is 
unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran of its inability to obtain 
the evidence and request the veteran 
to submit such evidence.

2.	After all evidence is associated with 
the claims file, the AMC should 
schedule the veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished 
and any such results must be included 
in the examination report.  A complete 
rationale for all opinions expressed 
must be provided. 

    The examiner should address the 
following:
    
a. Whether the veteran's current 
bipolar disorder had an onset during 
his active service.  The examiner 
should opine as to whether it is at 
least as likely as not (50/50 
probability) that the veteran's 
current bipolar disorder is related 
to the veteran's symptoms complained 
of during his active service.  The 
examiner should address the veteran's 
service medical records that indicate 
that the veteran sought counseling 
for alcohol abuse prior to discharge, 
and that he reported "nervous 
trouble" upon discharge from active 
duty.  

b. If the examiner determines that 
the veteran's bipolar disorder did 
not have its onset during active 
service, the examiner should opine as 
to when the onset of bipolar disorder 
occurred.  If the examiner determines 
that the bipolar disorder's onset 
occurred prior to service, the 
examiner should address whether the 
veteran's bipolar disorder was 
aggravated by his active service, 
i.e., whether the disorder underwent 
an increase in severity during 
service.  If so, the examiner should 
opine as to whether the increase was 
beyond the natural progression of the 
disability.  

The examiner should give a complete 
rationale for all opinions given.

3.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.	After the development requested has 
been completed, the RO should review 
any examination reports to ensure that 
they are in complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

5.	After the foregoing, the RO should 
review the veteran's claim; including 
any evidence submitted after the July 
2007 Supplemental Statement of the 
Case.  If the determination is adverse 
to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




